NO. 30378

lN THE SUPREME COURT OF THE STATE OF HAWAlT§_

 

LESLlE D. JOHNSON, Petitioner,

VS.

 

THE HONORABLE PAUL T. MURAKAMl, JUDGE OF THE FAMlhY
COURT OF THE FIRST ClRCUlT, STATE OF HAWAl‘l; and §§
P. SPENCER JOHNSON, RespondentS. 3

ORlGlNAL PROCEEDlNG
(FC~D No. lO-l~O437)

(By: Moon, C.J., Nakayama, Aé§§§¥:Duffy, and Recktenwald, JJ.)
Upon consideration of the petition for a writ of
mandamus filed by petitioner Lesley D. Johnson and the papers in
support, it appears that petitioner’s request for entry of a
bifurcated divorce decree is to be decided by the respondent
judge on March 22, 20lO, the respondent judge has not indicated
that bifurcation will not be granted, and there is no clear and
indisputable proof that petitioner’s passing is imminent.
Therefore, petitioner is not entitled to mandamus relief. §§e
Kema v. Gaddis, 91 HawaiU_200, 204, 982 P.2d 334, 338 (l999) (A
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action.). Accordingly,
lT lS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
DATED: Honolulu, HawaiUq March l9, 20l0.

W~

tKw“@_0FTwQM4aJW%-

 
%.m ai »G¢»z'¢§g, 9,,
/¢1»u»/£¢¢¢?¢@“4f@¢/